Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 20 are presented for examination.
Claims 1 - 20 are rejected.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1802296.2, filed on 02/13/2018.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/10/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tengler (DE 10303048 A1).
The invention is used in automated manual transmissions in drive trains, comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer. In this case, when a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released”) wherein the method comprises:
checking whether a gear change event in which the friction clutch is disengaged is predicted to occur (Tengler Paragraph 0018, “When specifying a driver's request for a change in the driving state, for example via a corresponding actuating element 14 in the form of a driving lever, a device 15 that detects the actuation of the actuating element 14 generates a signal from the variable at least indirectly characterizing the driver's request by the actuating element 14. This is fed to the control device 12. In this, the manipulated variables for activating and deactivating the input clutch, releasing the shifting elements of the current, i.e. going gear step and activating the next gear step, are generated in accordance with the shift sequence”) and,
if a gear change event is predicted to occur, establishing the type of gear change event predicted to occur (Tengler Paragraph 0018, “For this purpose, the control device 12 further comprises an identification device 16 for recognizing the type of gear change. The nominal power PNGsoll to be set on the generator is a function of the type of gear change”) and,
if the type of gear change predicted to occur is an upshift, increasing the load applied by at least one electrically controllable load directly driven by the engine during the gear change from a normal load level required to meet a current need (Tengler Paragraph 0008, “If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present”) and,
if the type of gear change expected to occur is a downshift, decreasing the load applied by the at least one electrically controllable load driven by the engine during the gear shift from the normal load level (Tengler Paragraph 0008, “When downshifting, the power consumption is reduced or completely prevented”) and,
when the friction clutch is engaged and the gear change event ends, restoring the at least one electrically controllable load to a normal load level (Tengler Paragraph 0014, “After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again”).

7.	Regarding claim 15, Tengler further teaches a method wherein increasing the load applied to the combustion engine by the at least one electrically controllable load comprises increasing the load from the normal load level to a maximum load level for the duration of the gear change event and decreasing the load during the gear change comprises decreasing the load applied to the combustion engine by the at least one electrically controllable load from the normal load level to a minimum load level for the duration of the gear change event (Tengler Paragraph 0008, “If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present. When downshifting, the power consumption is reduced or completely prevented”).

8.	Regarding claim 16, Tengler further teaches an engine method comprising: increasing at least one electrically controllable load during a gear change responsive to a predicted gear upshift in which a friction clutch is disengaged, and decreasing the at least one electrically controllable load during a gear If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present. When downshifting, the power consumption is reduced or completely prevented”), wherein the friction clutch is engaged and the gear change event ends to restore the at least one electrically controllable load to the normal load level (Tengler Paragraph 0014, “After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again”).

9.	Regarding claim 20, Tengler further teaches a method wherein increasing or decreasing the electrically controllable load is in response to a first input from a first sensor of an indication of a gear change event and a second input from a second sensor that the gear change event is an upshift or a downshift (Tengler Paragraph 0018).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Ibamoto (US Patent No. 5031479).
13.	Regarding claim 1, Tengler teaches a motor vehicle having a combustion engine comprising:
a multi-speed gearbox driveably connectable to the combustion engine by a friction clutch (Tengler Paragraph 0005, “The invention is used in automated manual transmissions in drive trains, comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer. In this case, when a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released”),
at least one electrically controllable load directly driven by the combustion engine (Tengler Paragraph 0005, “Comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer”, Drive machine refers to the engine and secondary consumer refers to the electrically controllable load),
an electronic controller operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009, “a control device comprising a control device is used to control the power consumption of the secondary consumers”),
a first input to the electronic controller indicative of when a gear change event is predicted to occur (Tengler Paragraph 0018, “When specifying a driver's request for a change in the driving state, for example via a corresponding actuating element 14 in the form of a driving lever, a device 15 that detects the actuation of the actuating element 14 generates a signal from the variable at least indirectly characterizing the driver's request by the actuating element 14. This is fed to the control device 12. In this, the manipulated variables for activating and deactivating the input clutch, releasing the shifting elements of the current, i.e. going gear step and activating the next gear step, are generated in accordance with the shift sequence”), and
a second input to the electronic controller indicative of the type of gear change event predicted to occur (Tengler Paragraph 0018, “For this purpose, the control device 12 further comprises an identification device 16 for recognizing the type of gear change. The nominal power PNGsoll to be set on the generator is a function of the type of gear change”),
wherein the electronic controller is arranged to increase the load applied by the at least one electrically controllable load during a gear change in which the friction clutch is disengaged (Tengler Paragraph 0005, “When a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released”) from a normal load level required to meet a current need if the type of gear change predicted is an upshift and is further arranged to decrease the load applied by the at least one electrically controllable load during a gear shift from the normal load level if the type of gear change predicted is a downshift (Tengler Paragraph 0008, “If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present. When downshifting, the power consumption is reduced or completely prevented”) and
is further arranged when the friction clutch is engaged and the gear change event ends to restore the at least one electrically controllable load to the normal load level (Tengler Paragraph 0014, “After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again”).
Tengler does not explicitly teach a flywheel.
The output of an engine 1 is connected to an automatic transmission 2d, and the rotational energy of the engine 1 can also be applied to a flywheel 40 intermediate the engine 1 and the automatic transmission 2d via a clutch 39.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler to incorporate the teachings of Ibamoto of the flywheel. Doing so would allow for a smoother gear change operation (Ibamoto Column 8 Line 26, “As a result, the inertia energy stored in the rotational portion of the engine 1 is consumed to operate the flywheel 40, so that the output rotational speed of the engine 1 is abruptly lowered, thereby reducing a gear-change shock”).

14.	Regarding claim 2, Tengler further teaches a motor vehicle wherein increasing the load during a gear change comprises increasing the load applied to the combustion engine by the at least one electrically controllable load from the normal level to the maximum load that can be applied by the at least one electrically controllable load to the combustion engine (Tengler Paragraph 0008, “If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present”).

15.	Regarding claim 3, Tengler further teaches a motor vehicle wherein decreasing the load during a gear change comprises decreasing the load applied to the combustion engine by the at least one electrically controllable load from the normal level to the minimum load that can be applied by the at least one electrically controllable load to the combustion engine (Tengler Paragraph 0008, “When downshifting, the power consumption is reduced or completely prevented”).

At least one output of the control device is coupled to a control device of the input clutch of the automated gearbox and the individual shift elements of the additional shift stage”).

17.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Ibamoto and further in view of Fowler (US Patent Publication No. 20170088139).
18.	Regarding claim 4, Tengler in combination with Ibamoto further teaches a motor vehicle wherein the at least one electrically controllable load is an electric generator (Tengler Paragraph 0017, “This is done by coupling a generator 10 to the drive machine”).
	Tengler in combination with Ibamoto does not teach that the electrically controllable load can be a variable displacement oil pump, variable output engine coolant pump, air conditioner pump, or a fuel pump.
	Fowler teaches that the electrically controllable load can be a variable displacement oil pump, variable output engine coolant pump, air conditioner pump, or a fuel pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different types of loads. Doing so would allow for a larger number of components to be able to control the load on the engine.


Tengler in combination with Ibamoto does not teach that at least one electrically controllable load is a variable displacement oil pump and increasing the load applied to the combustion engine comprises increasing the displacement of the oil pump.
Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable displacement oil pump and increasing the load applied to the combustion engine comprises increasing the displacement of the oil pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different types of loads. Doing so would allow for a larger number of components to be able to control the load on the engine.


Tengler in combination with Ibamoto does not teach that at least one electrically controllable load is a variable displacement oil pump and decreasing the load applied to the combustion engine comprises reducing the displacement of the oil pump.
Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable displacement oil pump and decreasing the load applied to the combustion engine comprises reducing the displacement of the oil pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

21.	Regarding claim 7, Tengler in combination with Ibamoto further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
	Tengler in combination with Ibamoto does not teach that at least one electrically controllable load is a variable output engine coolant pump and increasing the load applied to the combustion engine comprises increasing the output from the coolant pump.
Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable output engine coolant pump and increasing the load applied to the combustion engine comprises increasing the output from the coolant pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow 

22.	Regarding claim 8, Tengler in combination with Ibamoto further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
Tengler in combination with Ibamoto does not teach that at least one electrically controllable load is a variable output engine coolant pump and decreasing the load applied to the combustion engine comprises decreasing the output from the engine coolant pump.
Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable output engine coolant pump and decreasing the load applied to the combustion engine comprises decreasing the output from the engine coolant pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different 
23.	Regarding claim 9, Tengler in combination with Ibamoto teaches a motor vehicle wherein the at least one electrically controllable load is at least two electrically controllable loads chosen and one can be an electrical generator (Paragraph 0008, “If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present”, this shows that it is possible to choose multiple electrically controllable loads).
Tengler in combination with Ibamoto does not teach that one of the electrically controllable load can be a variable displacement oil pump, variable output engine coolant pump, air conditioner pump, or a fuel pump.
Fowler teaches that one of the electrically controllable load can be a variable displacement oil pump, variable output engine coolant pump, air conditioner pump, or a fuel pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Fowler of the different types of loads. Doing so would allow for a larger number of components to be able to control the load on the engine.

24.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of and Ibamoto and further in view of Desautels (US Patent No. 5569115).

	Tengler in combination with Ibamoto does not teach that the second input to the electronic controller is an input indicative of engine speed.
Desautels teaches a motor vehicle wherein the second input to the electronic controller is an input indicative of engine speed (Desautels Column 2 Line 32, “In an alternative method, the controller monitors various operating parameters to identify whether an upshift or a downshift is most likely as the next shift. As an example, should the engine speed be above a certain upper threshold, one may predict that an upshift is likely. On the other hand, if the engine speed is below a certain lower threshold, one can predict that a downshift may be expected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Desautels of using the engine speed to predict the type of gear change. Doing so would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear changes (Desautels Column 2 line 3, “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio”).

26.	Regarding claim 12, Tengler in combination with Ibamoto further teaches a second input to the electronic controller indicative of the type of gear change event predicted to occur (Paragraph 0018).
	Tengler in combination with Ibamoto does not teach that the second input to the electronic controller is an indication of an increase in engine speed wherein an increase in engine speed indicates that the gear change will be an upshift.
In an alternative method, the controller monitors various operating parameters to identify whether an upshift or a downshift is most likely as the next shift. As an example, should the engine speed be above a certain upper threshold, one may predict that an upshift is likely. On the other hand, if the engine speed is below a certain lower threshold, one can predict that a downshift may be expected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Desautels of using the engine speed to predict the type of gear change. Doing so would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear changes (Desautels Column 2 line 3, “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio”).

27.	Regarding claim 13, Tengler in combination with Ibamoto further teaches a second input to the electronic controller indicative of the type of gear change event predicted to occur (Tengler Paragraph 0018).
	Tengler in combination with Ibamoto does not teach that the second input to the electronic controller is an indication of a decrease in engine speed, wherein a decrease in engine speed indicates that the gear change will be a downshift.
Desautels teaches a motor vehicle wherein the second input to the electronic controller is an indication of a decrease in engine speed, wherein a decrease in engine speed indicates that the gear change will be a downshift (Desautels Column 2 Line 32, “In an alternative method, the controller monitors various operating parameters to identify whether an upshift or a downshift is most likely as the next shift. As an example, should the engine speed be above a certain upper threshold, one may predict that an upshift is likely. On the other hand, if the engine speed is below a certain lower threshold, one can predict that a downshift may be expected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Ibamoto to incorporate the teachings of Desautels of using the engine speed to predict the type of gear change. Doing so would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear changes (Desautels Column 2 line 3, “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio”).

28.	Claims 4-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Fowler.
29.	Regarding claim 17, Tengler teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
Tengler does not teach increasing the electrically controllable load comprises increasing displacement of a variable displacement oil pump and decreasing the electrically controllable load comprises reducing the displacement of the variable displacement oil pump.
Fowler teaches a method wherein increasing the electrically controllable load comprises increasing displacement of a variable displacement oil pump and decreasing the electrically controllable load comprises reducing the displacement of the variable displacement oil pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

30.	Regarding claim 18, Tengler teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
Tengler does not teach that the displacement of the variable displacement oil pump is increased to a maximum flow state.
Fowler teaches that the displacement of the variable displacement oil pump is increased to a maximum flow state (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for specific situations and thus can also be increased to maximum for a certain situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine and increasing it to the maximum. Doing so would allow for the maximum load to be applied to the engines and assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

31.	Regarding claim 19, Tengler teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
Tengler does not teach that increasing the electrically controllable load comprises increasing the output from a variable output engine coolant pump and decreasing the electrically controllable load comprises decreasing the output from the variable engine coolant pump
Fowler teaches a method wherein increasing the electrically controllable load comprises increasing the output from a variable output engine coolant pump and decreasing the electrically controllable load comprises decreasing the output from the variable engine coolant pump (Fowler Paragraphs 0021, 0023 and 0024, “Varying the displacement of an AC compressor, or other variable displacement engine driven pump”, “By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event”, “The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed… The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up”, this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.W./             Examiner, Art Unit 3662             


/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662